Citation Nr: 9936303
Decision Date: 12/30/99	Archive Date: 02/08/00

DOCKET NO. 93-16 265               DATE DEC 30, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Seattle, Washington

THE ISSUES

1. Entitlement to an increased rating for the service-connected
left ankle tarsal tunnel syndrome, currently evaluated as 20
percent disabling.

2. The propriety of the initial 10 percent evaluation assigned for
the service-connected left lower leg reflex sympathetic dystrophy
(RSD).

REPRESENTATION

Appellant represented by: AMVETS

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD 

Julie L. Salas, Associate Counsel 

INTRODUCTION

The veteran served on active duty from December 1971 to December
1974 and from February 1975 to August 1982.

This matter initially came to the Board of Veterans' Appeals
(Board) on appeal of rating decisions of the RO.

In June 1995 and March 1998, the Board remanded this matter for
additional development of the record.

It is noted that, in the most recent remand dated in March 1998,
the Board indicated that in December 1997, the veteran's
representative had raised the issue of entitlement to service
connection for scars on his left leg, ankle and foot. As these
issues had not been developed for appellate review, they were
referred back to the RO for appropriate action. The RO has failed
to address these issues. Consequently, they are referred back to
the RO once again for appropriate development.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained.

2. The veteran's service-connected left ankle tarsal tunnel
syndrome is not shown to be manifested by ankylosis of the left
ankle.

- 2 -

3. At no time since September 7, 1989, has the veteran's service-
connected left lower leg RSD been shown to have been demonstrated
by a level of impairment in excess of mild incomplete paralysis of
the internal popliteal nerve (tibial).

CONCLUSION OF LAW

1. The criteria for the assignment of a rating in excess of 20
percent for the service-connected left ankle tarsal tunnel syndrome
have not been met. 38 U.S.C.A.  1155, 5107, 7104 (West 1991 & Supp.
1999); 38 C.F.R.  4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a
including Diagnostic Codes 5270, 5271 (1991)).

2. The criteria for an initial evaluation greater than 10 percent
for the service-connected left lower leg RSD have not been met. 38
U.S.C.A.  1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 4.7,
4.124a including Diagnostic Code 8524 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

In September 1989, the Board was in receipt of the veteran's claim
c,f service connection for RSD, claimed as secondary to his
service-connected left tarsal tunnel syndrome.

In November 1989, the RO denied service connection for RSD on the
basis that it was not shown by the evidence of record. The veteran
appealed this decision to the Board. In December 1990, the Board
remanded this issue in order for the RO to adjudicate the veteran's
claim of service connection for RSD on a secondary basis as related
to his service-connected left tarsal tunnel syndrome.

- 3 -

The veteran was afforded a VA examination in January 1991. At this
time, he presented with complaints of marked cold sensitivity of
the left lower extremity, as well as increasing pain and other
problems related to weather changes. Physical examination revealed
+1-2 swelling of the left lower ankle and foot and the lower 1/3 of
the shin. There was a well healed, fairly recent, 3-inch surgical
scar behind the posterior malleolus on the left which was tender in
its midsection. Posterior tibial pulse was not palpable, but he did
have a strong dorsalis pedis pulse. Ankle motion was also normal.
The physician also identified an old scar over the anterior ankle
relating to previous cast injury. The left lower foot and ankle
were also slightly cool to touch, compared to the right. The
veteran was wearing a TENS unit, which he removed for the
examination. The final diagnoses included: RSD of the left lower
extremity; and, past history of tarsal tunnel syndrome with release
times two.

The RO granted service connection for RSD affecting the left lower
extremity in April 1991 and assigned an evaluation of 10 percent,
effective on September 7, 1989. The veteran then appealed this
initial rating on the basis that the assigned rating did not
reflect the extent of his disability.

The veteran testified at a hearing at the RO in May 1992 that
weather played a major factor with regard to the amount of
discomfort that he experienced relative to his left leg. He stated
that exposure to any cold temperatures would cause his leg to
become cold and he would experience tingling, some burning and
pain. According to the veteran, he was scheduled to receive
injections into his foot on a twice- monthly basis; however, he
sometimes required them more frequently. As far as walking
tolerances, the veteran testified that he was able to walk longer
distances in the summer. He explained that in winter his walking
was restricted by cold, damp weather.

In July 1992, the veteran was afforded a VA neurological
examination. At that time, he presented with complaints of sharp,
throbbing left heel pain radiating to the left hip and back and
sensations of a cold left lower extremity. It was noted that no
chart was available for review at this examination. The veteran
further reported that

- 4 -

since undergoing a surgical procedure to release the tarsal tunnel
in 1979, he had been plagued with burning sensations over the heel
and sole of his left foot. He described his pain as having remained
daily and constant, with variations, and noted that walking and
standing increased his feelings of pain. He reported current use of
a TENS unit without significant relief.

As for other symptomatology, the veteran reported that his left leg
had been cold for a number of years. He denied numbness, but stated
that the temperature of his left leg was colder and that it was
intermittently associated with swelling, slight discoloration and
pain when passively moved. He noted that his left big toe would
also sweat more than his right foot. According to the veteran, the
coldness of his left leg was exacerbated by any cold weather, as
well as certain tactile stimuli such as breezes. This problem had
apparently increased in frequency from intermittent to daily
occurrences. The veteran also denied weakness, but stated that he
favored his right side due to the pain in his left leg. According
to the veteran, this pain also interfered with his concentration at
work during flare-ups.

Examination revealed no weakness, atrophy or incoordination. In
addition, no fasciculations were noted. Palpation of the left heel
elicited focal pain involving his heel and sole without motor or
sensory deficits. This was stated to t,e consistent with tarsal
tunnel syndrome. Sensation was normal to light touch, pinprick,
proprioception and vibration in the upper and lower extremities,
symmetrically. The veteran was able to stand with feet together
without swaying. Gait and tandem walking was normal. Reflexes were,
symmetrically, 2/4 at the biceps, triceps, brachioradialis and
patella. Right ankle jerk was 2+. Left ankle jerk could not be
tested due to focal pain when the region was tapped. Plantar
responses were flexor, bilaterally.

Based on the examination, the following neurological diagnoses were
rendered: left tarsal tunnel syndrome; and, history of left leg
swelling, discoloration and pain, probable RSD of unknown etiology.
The examining physician further noted that dorsalis pedis pulse was
present and full, bilaterally, and color, as well as temperature,
of the veteran's lower extremities appeared to be normal.

- 5 -

The veteran was subsequently afforded a VA examination of his
joints in September 1992. At that time, he reported a cold and
tingling sensation in the left lower extremity, often to the level
of the knee and other times to the hip. This cold sensation was
stated to be present on a daily basis, with air conditioning and
fans aggravating the paresthesias. He also reported sharp pains in
the left ankle which radiated up the leg. He was currently using a
TENS unit on a regular basis, applying the electrodes to the medial
aspect of the Achilles region.

On examination, the veteran reported a burning sensation in his
left lower extremity with superficial palpation. Deeper palpation
produced tenderness in this area. Leg lengths were slightly unequal
with the left lower extremity approximately 1.5 cm shorter than the
right. Thigh circumference was 58 cm, bilaterally, and the calves
measured 41 cm, bilaterally. Electrodes from the TENS unit were
p@resent on the medial aspect of the left Achilles region and there
was also a well-healed scar approximately 6 cm in length which was
partially covered by one of the TENS patches.

There was marked tenderness and sensitivity about the scar on the
medial aspect of the left heel to very light palpation. The veteran
was noted to withdraw the left foot and describe significant pain.
Muscle bulk and tone about the lower extremities was stated to be
good. No fasciculations were present and motor strength was 5/5
throughout. Sensory examination to light touch and sharp pinprick
were also noted to be normal throughout the lower extremities. The
final impression included that of status postoperative tarsal
tunnel release times two.

As noted above, the Board initially remanded this matter for
additional development of the record in June 1995. At that time,
the Board determined that the VA neurological examination conducted
in July 1992 was insufficient for rating purposes and directed the
RO to afford the veteran yet another VA examination, which was
conducted in July 1995. At that time, the veteran reported
continued symptoms in his left ankle and leg, particularly with
exposure to cold. He also noted frequent left leg coldness as
compared to the right, as well as intermittent left

6 - 

leg swelling. The veteran also reported increased pain and
dysesthesia with cold exposure. Walking was stated to produce
worsened swelling. Standing for more than 10- 15 minutes at a time
also caused his left foot, ankle and leg to become painful. In
addition, the veteran described an intermittent sharp burning pain,
which worsened with activity or weather changes. He reported
present use of an ankle brace, arch supports and a TENS unit to
help alleviate the ankle and leg pain.

Physical examination showed a scar measuring 5 cm in length over
the medial arch of the left foot, a 4 x 2 cm left anterior ankle
scar due to the cast injury, and a 9 cm scar wrapping around the
medial malleolus and just posterior to the malleolus. Pulses in the
left foot were 2+ at the dorsalis pedis and 1+ at the posterior
tibial. Skin over the left calf, foot and thigh was cooler to touch
on the left side as opposed to the right. No cyanosis was noted.
Palpation over the left calf and foot reportedly caused a burning
sensation. Mild effusion and some mild bony thickening was also
noted in the medial left ankle region. Tenderness was detected over
the plantar fascia, particularly over the area of the prior scar.
Dorsiflexion of the left ankle was demonstrated to 2 degrees, with
plantar flexion to 51 degrees. Inversion laxity was to 21 degrees,
and eversion laxity to 12 degrees. Neurological examination
demonstrated 515 strength in all muscle groups of the lower
extremities, bilaterally. Deep tendon reflexes were 1+,
bilaterally, at the knees and ankle jerks. Sensation was intact to
light touch and pin prick, bilaterally, but the veteran noted
marked dysesthesia with touch over the left calf, knee and foot.
Gait was stable and slow, with a slight left leg limp. The final
diagnoses included chronic left tarsal tunnel syndrome and left leg
RSD.

In March 1998, the Board once again remanded this matter for
additional development of the record. At this time, the Board
determined that the VA orthopedic examination conducted in
September 1992 and the VA neurological examination conducted in
July 1995 were also inadequate for rating purposes.

Consequently, the veteran was afforded another VA examination in
June 1998. The veteran complained of experiencing a sharp pain in
the ankle with standing for long periods of time. The pain was
described as having a tendency to shoot up the leg to

7 -

the thigh. He also reported pain, manifested as a burning
sensation, affecting the knee and radiating upward toward the
lateral thigh. He also noted tingling in the left foot that
traveled up the leg, and a numbness on the bottom of the foot. He
reported use of a TENS unit and injections in order to alleviate
his symptomatology. He was noted to have a scar over the medial
left ankle joint and on the anterior surface of the ankle.

At the time of the examination, he did not have any weakness in the
lower extremity, but it was very sensitive to cold. The examining
physician proffered that the temperature changes in the left lower
extremity seemed to be precipitated by the ambient air temperature.
Examination revealed normal reflexes at the knees and ankles. In
addition, no fasciculations, muscle atrophy or weakness were
demonstrated in the legs. Circumference measurements of the right
and left calves and thighs were approximately the same. The scars
were asymptomatic to palpation. Peripheral perfusion appeared to be
adequate based on the demonstrated pulses.

Thermal comparisons of the lower extremities through touching were
identical in that both were warm, although they were described as
becoming cooler going toward the feet. Sensory perception was equal
to pinwheel stimulation. There was a demonstrated hallux valgus on
the left at 17 degrees. There was no pain on inverting or everting
the ankle and no laxity was shown. There was no effusion, erythema,
induration or hyperthermia of the ankle joint on either side and no
peripheral edema. Range of motion of the left ankle was recorded as
dorsiflexion to 13 degrees and plantar flexion to 40 degrees. He
did not have pain on complete motion of the ankle. Furthermore,
there were no signs of muscle atrophy and he was stated to be able
to perform quite well functionally.

The final assessment included: status post left ankle sprain;
status post tarsal tunnel syndrome, with two releases; past history
of reflex sympathetic dystrophy of the left lower extremity;
bilateral pes planus, mild; painful range of motion of the left
hip, suggesting degenerative disease; and mechanical low back pain.
His limitations were noted to be primarily the pain in the left
ankle and hip and the burning

- 8 -

sensation or paresthesias he experienced, the nature and etiology
of which was not clear. No evidence of paralysis was detected in
the left lower extremity. X-ray studies showed minimal degenerative
changes relative to the left ankle and degenerative disease, hallux
valgus and pes planus relative to the left foot.

The veteran was most recently afforded a VA examination in October
1998. At this time, his gait was normal and he was able to toe and
heel walk well. There was no evidence of muscle atrophy or
fasciculation. The deep tendon reflexes were also still normal at
the ankle. Palpation of the dorsalis pedis and posterior tibial
pulses was normal. Although there were trophic changes of the lower
leg, ankle and foot area, i.e., there was hair missing, there was
no edema, puffiness, tightness or other abnormality demonstrated.
Hallux valgus on the left was measured at 22 degrees. There was no
pain on manipulation of the foot and no pain with heel and toe
walking. Although it was noted that the veteran did not get muscle
fatigability with excessive use of the left foot, such use was
stated to generate pain which then limited his ability to continue.

The final assessment as it pertained to the left lower extremity
was that of remote history of tarsal tunnel syndrome and remote
history of RSD.

In the discussion portion of the examination report, the physician
want on to state his answers to the specific questions posed by the
Board's March 1998 remand. With regard to the question of joint
structure versus muscles and nerves, the examining physician
concluded that the major limiting problem related to the veteran's
nerves; no significant muscle dysfunction was present. The
physician described a radicular pain radiating from the foot up to
the hip occurring with excessive use or with temperature decreases
just slightly below room temperature and resulting in significant
pain which only heat could resolve. Although it was acknowledged
that the veteran had mild degenerative joint disease of the left
ankle and hallux valgus of the first metatarsal phalangeal joint of
the left foot, the physician did not deem either condition to be a
major problem.

- 9 -

The physician went on to state that with regard to strength, excess
fatigability and coordination, the veteran's status was normal. He
attributed the veteran's limitations to pain secondary to his RSD-
like symptoms.

As for subjective complaints of pain, the physician noted that
during the evaluation, the veteran had not manifested any pain
behavior even with manipulation of the joints of the metatarsals,
the foot or ankle. He stated that the veteran also appeared to be
pain-free with ambulation and toe and heel walking. Furthermore,
there was no evidence of muscle atrophy and the skin on both the
right and left lower extremities was equivalent. Sensory perception
was also equivalent. Although there was coolness from the
metatarsal joints distally, the foot was palpated as being warm and
equivalent on both sides, proximally. Essentially, no significant
temperature difference was detected on palpation.

With regard to functional impairment, the examining physician
reported that the veteran did not indicate any other impairment
related to his ankle. Once again, there was no evidence of
incomplete paralysis affecting the left lower leg. The following
results were obtained from the diagnostic studies ordered for this
examination: Doppler perfusion studies, both lower extremities,
within normal limits; thermography, left ankle 30.7 degrees C,
right ankle 30.5 degrees C; CT of left ankle, minimal degenerative
changes at the medial malleolus, small 1 x 2 cm bone density.

II. Analysis

A. Increased rating - left ankle tarsal tunnel syndrome

The Board finds the veteran's claim for increased compensation
benefits is "well grounded" within the meaning of 38 U.S.C.A.
5107(a). The United States Court of Appeals for Veterans Claims
(Court) has held that, when a veteran claims a service-connected
disability has increased in severity, the claim is well grounded.

- 10 -

Proscelle v. Derwinski, 2 Vet.App. 629 (1992). The Court has also
stated that where entitlement to compensation has already been
established and an increase in the disability rating is at issue,
the present level of disability is of primary concern. Francisco v.
Brown, 7 Vet.App. 55 (1994).

In accordance with 38 C.F.R. 4.1, 4.2, 4.41, and Schafrath v.
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the
service medical records and all other evidence of record pertaining
to the history of the veteran's left ankle tarsal tunnel syndrome.
The Board has found nothing in the historical record which would
lead to the conclusion that the current evidence of record is not
adequate for rating purposes.

Disability ratings are determined by applying the criteria set
forth in the VA Schedule for Rating Disabilities (Rating Schedule),
found in 38 C.F.R. Part 4. The Board attempts to determine the
extent to which the veteran's disability adversely affects his
ability to function under the ordinary conditions of daily life,
and the assigned rating is based, as far as practicable, upon the
average impairment of earning capacity in civil occupations. 38
U.S.C.A. 1155; 38 C.F.R. 4.1, 4.10. Regulations require that where
there is a question as to which of two evaluations is to be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7.

VA regulations require that disability evaluations be based upon
the most complete evaluation of the condition that can be feasibly
constructed with interpretation of examination reports, in light of
the whole history, so as to reflect all elements of disability.
Medical as well as industrial history is to be considered, and a
full description of the effects of the disability upon ordinary
activity is also required. Functional impairment is based on lack
of usefulness and may be due to pain, supported by adequate
pathology and evidenced by visible behavior during motion. Many
factors are considered in evaluating disabilities of the
musculoskeletal system and these include pain, weakness, limitation
of motion and atrophy. Painful motion

- 11 -

with the joint or periarticular pathology which produces disability
Warrants the minimum compensation. 38 C.F.R. 4.1, 4.2, 4.10, 4.40,
4.45, 4.59.

The standardized range of motion for the ankle is plantar flexion
to 45 degrees and dorsiflexion to 20 degrees. 38 C.F.R. 4.71, Plate
II. The veteran's service-connected left ankle tarsal tunnel
syndrome is currently evaluated as 20 percent disabling under the
provisions of 38 C.F.R. 4.73, Diagnostic Code 5271, for marked
limitation of motion of the left ankle. An evaluation greater than
20 percent requires ankylosis. 38 C.F.R. 4.71a, Diagnostic Code
5270.

As noted hereinabove, where entitlement to compensation has already
been established and an increase in the disability rating is at
issue, the present level of disability is of primary concern. See
Francisco. In light of the above evidence, the Board finds that the
clinical record does not support a conclusion that the present
manifestations of the veteran's service-connected left ankle tarsal
tunnel syndrome more nearly approximate a level of more than marked
limitation of motion sufficient to warrant an increased evaluation.
Significantly, the most recent VA examination of the veteran's
right ankle in October 1998 did not demonstrate ankylosis of the
left ankle. Hence, an evaluation in excess of 20 percent is not
warranted.

38 C.F.R. 3.321(b)(1) provides that where the disability picture is
so exceptional or unusual that the normal provisions of the rating
schedule would not adequately compensate the veteran for his
service connected disability, then an extraschedular evaluation
will be assigned. If the question of an extraschedular rating is
raised by the record or the veteran before the Board, the correct
course of action for the Board is to raise the issue and remand the
matter for decision in the first instance by the RO. Bagwell v.
Brown, 9 Vet.App. 157, 158 (1996); Floyd v. Brown, 9 Vet.App. 88,
94 (1996).

Evidence has not been presented to show that the veteran's current
disability picture is not compensated by the actual provisions of
the rating schedule; nor has he

- 12 - 

specifically raised this issue. As such, the Board finds that
consideration of this matter under the provisions of 38 C.F.R.
3.321 is not appropriate.

B. Propriety of the initial evaluation -- RSD

As a preliminary matter, the Board finds that the veteran's claim
is plausible and capable of substantiation, and thus well grounded
within the meaning of 38 U.S.C.A. 5107(a). When a veteran claims
that a service-connected disability is more severely disabling than
as rated, the claim is well grounded. Proscelle v. Derwinski, 2
Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. App. 218 (1995).
When a veteran submits a well-grounded claim, VA must assist him in
developing facts pertinent to that claim. 38 U.S.C.A. 5107(a).

As noted above, disability ratings are determined by applying the
criteria set forth in the VA Schedule for Rating Disabilities
(Rating Schedule), found in 38 C.F.R. Part 4. The Board attempts to
determine the extent to which the veteran's disability adversely
affects his ability to function under the ordinary conditions of
daily life, and the assigned rating is based, as far as
practicable, upon the average impairment of earning capacity in
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1, 4.10.
Regulations require that where there is a question as to which of
two evaluations is to be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating. Otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7.

The veteran's left lower leg RSD is currently rated by analogy as
10 percent disabling under the provisions of Diagnostic Code 8524.
When an unlisted condition is encountered it will be permissible to
rate under a closely related disease or injury in which not only
the functions affected, but the anatomical localization and
symptomatology are closely analogous. Conjectural analogies will be
avoided, as will the use of analogous ratings for conditions of
doubtful diagnosis, or for those not fully supported by clinical
and laboratory findings. Nor will ratings assigned to

- 13 - 

organic diseases and injuries be assigned by analogy to conditions
of functional origin. 38 C.F.R. 4.20 (1999).

Under Diagnostic Code 8524, a 10 percent rating is assigned for
mild incomplete paralysis of the internal popliteal nerve (tibial).
A 20 percent evaluation is warranted for moderate incomplete
paralysis of the internal popliteal nerve (tibial); a 30 percent
rating for severe incomplete paralysis; and a 40 percent rating is
assigned for complete paralysis with plantar flexion lost, frank
adduction of foot impossible, flexion and separation of toes
abolished; no muscle in sole can move. 38 C.F.R. 4.124a, Diagnostic
Code 8524. The term "incomplete paralysis," with this and other
peripheral nerve injuries, indicates a degree of lost or impaired
function substantially less than the type picture for complete
paralysis given with each nerve, whether due to varied level of the
nerve lesion or to partial regeneration. When the involvement is
wholly sensory, the rating should be for the mild, or at most, the
moderate degree. 38 C.F.R. 4.124a.

Based on the evidence of record, the Board finds that the clinical
picture demonstrated by the veteran's left lower leg RSD, has at no
time since September 7, 1989, evidenced a level of impairment
greater than that required for a 10 percent evaluation under
Diagnostic Code 8524: mild, incomplete paralysis of the internal
popliteal nerve (tibial). The Board notes, significantly, that the
findings on recent examinations do not support the assignment of a
rating in excess of 10 percent under the appropriate Code, as the
findings have consistently only demonstrated sensory findings in
regard to this disability and these findings have never been
characterized as moderate. The veteran's primary complaints have
related to his cold sensitivity and there is to evidence to
indicate that these complaints are more than mild. Consequently, an
initial rating in excess of 10 percent is not warranted in this
case.

The Board has considered whether the veteran was entitled to a
"stalled" rating for his service-connected disability as the Court
in Fenderson v. West, 12 Vet. App. 119 (1999). As noted
hereinabove, however, at no time since September 7, 1989,

- 14 -

has the veteran demonstrated a level of impairment consistent with
an evaluation in excess of 10 percent for his service-connected
left lower leg RSD.

The preponderance of the evidence is against the veteran's claim
for a higher initial evaluation for his service-connected left
lower leg RSD.

In reaching this decision, the Board has considered the doctrine of
granting the benefit of the doubt to the veteran but does not find
the evidence is approximately balanced such as to warrant its
application. 38 U.S.C.A. 5107(b) (West 1991).

ORDER

An increased rating for the service-connected left ankle tarsal
tunnel syndrome is denied.

An initial evaluation in excess of 10 percent for the service-
connected left lower leg RSD is denied.

LAWRENCE M. SULLIVAN 
Member, Board of Veterans' Appeals

15 -



